 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LOPEZ,                                   Case No. 1:18-cv-00650-NONE-SKO (PC)

12                        Plaintiff,
                                                      ORDER LIFTING STAY
13             v.
14    MORELOCK,
15                        Defendant.
16

17            On February 25, 2020, the Court issued an order staying this case and referring it to

18   Alternative Dispute Resolution (ADR). (Doc. 28.) Defendant filed a notice on March 10, 2020,

19   opting out of ADR. (Doc. 30.)

20            Accordingly, the Court ORDERS:

21            1. The stay is LIFTED; and,

22            2. The Clerk of the Court is DIRECTED to issue a discovery and scheduling order.

23
     IT IS SO ORDERED.
24

25   Dated:     March 12, 2020                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
